El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Los apelados reclamaron cierta cantidad de dinero y ob-tuvieron aseguramiento de sentencia. Los apelantes radi-caron una demanda de tercería. Una excepción previa fné interpuesta por los apelados y desestimada por la corte No. habiendo los apelados contestado dentro del término con-cedido por la corte, se dictó sentencia contra los mismos en 26 de junio de 1917 que se registró en la misma fecha. Los apelados radicaron una moción de reconsideración fundada en errores de procedimiento cometidos antes de dictarse sen-tencia, y, asumiendo como creemos que debemos asumir, que la transcripción de los autos es completa, encontramos que dicha moción no fue notificada al apelante. La corte dictó la orden que se solicitaba. Las reglas 4 y 5 de las cortes de distrito exigen no sólo la notificación de las mociones sino también la prueba de la notificación. Los apelados no han presentado alegato ni comparecido en la vista. Nada en-contramos en los autos que justifique la acción de la corte anulando la sentencia sin estar notificado el apelante, que *73era el demandante en la corte inferior y había obtenido sen-tencia a su favor. Faltando la notificación la corte no te-nía facultad para anular su sentencia a virtud de la moción, como se hizo en este caso. Creemos innecesario considerar las otras cuestiones- levantadas en apelación, pues no lo fue-ron en la corte inferior. La orden de julio 26, 1917, anu-lando la sentencia de junio 26, 1917, debe ser revocada.

Revocada la orden apelada.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
Los Jueces Sres. Presidente Hernández y Asociado Al-drev no intervinieron.